            Case 3:20-cv-02682-SI Document 15 Filed 07/20/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
      ZECHSAN BUSINESS DEVELOPMENT
 4    INC, et al.,                                   Case No. 20-cv-02682-SI (SI)

 5                  Plaintiffs,
                                                     PRETRIAL PREPARATION ORDER
 6            v.                                     (CIVIL)
 7    HANOVER INSURANCE COMPANY,
 8                  Defendants.

 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   FURTHER CASE MANAGEMENT: October 23, 2020 at 3:00 PM.
     Counsel must file a joint case management statement seven days in advance of the
12   conference.

13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
14   NON-EXPERT DISCOVERY CUTOFF: January 12, 2021.
15
     DESIGNATION OF EXPERTS: April 12, 2021; REBUTTAL: April 26, 2021;
16        Parties SHALL conform to Rule 26(a)(2).

17   EXPERT DISCOVERY CUTOFF: May 12, 2021.
18
     DISPOSITIVE MOTIONS SHALL be filed by: February 5, 2021;
19        Opp. Due: February 19, 2021; Reply Due: February 26, 2021;
          and set for hearing no later than March 12, 2021 at 10:00 AM.
20
     PRETRIAL CONFERENCE DATE: June 29, 2021 at 3:30 PM. Pretrial paperwork due
21   June 15, 2021.
22
     JURY TRIAL DATE: July 12, 2021 at 8:30 AM.
23        Courtroom 1, 17th floor.

24   TRIAL LENGTH is estimated to be 5-7 days.
25
     The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
26
     of the case, including settlement. Parties SHALL conform to the attached instructions.
27

28
               Case 3:20-cv-02682-SI Document 15 Filed 07/20/20 Page 2 of 2




     Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
 1   action.
 2          IT IS SO ORDERED.
 3

 4   Dated: July 20, 2020
 5                                                    ____________________________________
 6                                                    SUSAN ILLSTON
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
